CLD-311                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 20-2648
                                      ___________

                             IN RE: LOUIS NEPTUNE,
                                               Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                          (Related to Civ. No. 3:17-cv-12057)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                September 24, 2020
               Before: JORDAN, KRAUSE and MATEY, Circuit Judges

                            (Opinion filed: October 29, 2020)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Louis Neptune has filed a petition for a writ of mandamus requesting that we direct

the District Court to rule on several pending motions. The District Court has since ruled

on those motions, and Neptune has filed a notice of appeal. In light of the District Court’s



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
action, the question Neptune presented is no longer a live controversy, so we will dismiss

his mandamus petition as moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690,

698-99 (3d Cir. 1996) (“If developments occur during the course of adjudication that

eliminate a plaintiff’s personal stake in the outcome of a suit or prevent a court from being

able to grant the requested relief, the case must be dismissed as moot.”)




                                             2